Citation Nr: 1615917	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  14-00 513	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1986 to July 2006. These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Columbia, South Carolina, Department of Veteran's Affairs (VA) Regional Office (RO), which, in relevant part, denied a TDIU rating, and an August 2012 rating decision which granted service connection for headaches rated 0 percent.  In January 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The matter of the rating for headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


FINDING OF FACT

On the record at the hearing before the undersigned, the Veteran, via his representative, expressed his intent to withdraw his appeal seeking a TDIU rating; there is no question of fact or law remaining in this matter for the Board to consider.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking a TDIU rating; the Board has no further jurisdiction to consider an appeal regarding such claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  

During the January 2016 hearing before the undersigned, the Veteran, via his representative, expressed his intent to withdraw his appeal seeking a TDIU rating.  Consequently, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.


ORDER

The appeal seeking a TDIU rating is dismissed.  


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran regarding his claim for a compensable rating for headaches.  

The Veteran's most recent VA examination to assess the severity of his headaches for compensation purposes was in August 2012.  His representative asserts that his headaches have worsened since his last VA examination and that a contemporaneous examination is necessary.  In light of the intervening time period and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board notes a November 2015 private disability benefits questionnaire pertaining to headaches was submitted with a waiver of RO consideration at the January 2016 hearing, but finds that it does not resolve all of the medical questions raised.  

During the January 2016 Board hearing, the Veteran related that he receives ongoing treatment for migraines at Dorn VA Medical Center (VAMC).  The file contains treatment records from Dorn VAMC through the beginning of November 2015.  However, records of his treatment there since are outstanding.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, although the Veteran reported that now he is only receiving treatment at Dorn VAMC, there are suggestions in the record that some pertinent private treatment may not be fully documented in the evidentiary record available.  The record reflects that the Veteran has been treated at Moncrief Army Community Hospital, Carolina Center for Advanced Management of Pain, and by Dr. M., a private neurologist.  See October 15, 2014, clinical record.  Records of such treatment are associated with the file.  However, the record reflects that he was also seen by a private neurologist in 2011.  See January 10, 2014, clinical record.  It is unclear if this private neurologist is Dr. M. (noted above), or another provider whose treatment records are not associated with the file.  During the processing of this remand, the AOJ shall have the opportunity to: (a) ask the Veteran to identify any (and all) providers of private treatment he has received for headaches; and (b) secure any pertinent private treatment records that are outstanding.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for headaches, and to provide the authorizations necessary for VA to secure any private records of such treatment.  The AOJ should secure for the record complete clinical records (i.e., those not already associated with the record) from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  The AOJ should specifically secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for headaches at Dorn VAMC from November 2015 to the present.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by a neurologist to assess the severity of his service-connected headaches.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the headaches.  
The examiner should:

(a) Ascertain the frequency and duration of the headaches. 

(b) Note the level of functioning that remains during headaches.

(c) Note the treatment regimen prescribed (and the relief that results).

(d) Indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such).  Identify the clinical records that support the response to this question.

(e) If the headaches are found to be very frequent and completely prostrating, opine whether they are productive of severe economic inadaptability. 

The examiner should explain the rationale for all opinions, citing to supporting factual data, as indicated.

3.  The RO should then review the record and readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


